             IN THE UNITED STATES DISTRICT COURT FOR THE
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:18-cr-00096-RJC-DSC

UNITED STATES OF AMERICA            )
                                    )
                                    )
            v.                      )                       ORDER
                                    )
                                    )
KIMBERLIE L. FLEMINGS               )
____________________________________)


      THIS MATTER comes before the Court upon Kimberlie L. Flemings’s

(“Defendant”) Motion to Participate in Voir Dire of Jurors, (Doc. No. 46).

      Defendant requests that defense counsel be permitted the opportunity to

participate in the jury selection process by asking questions related to the issues

before the Court in this action.   Specifically, Defendant requests that the Court

engage in giving voir dire regarding general issues (e.g., knowledge of any of the

defendants, attorneys, or witnesses and reasons why a juror believes he or she could

not serve) and reserve questioning regarding the specific and unique issues of the

case to the attorneys of record.   Defendant grounds her argument on notions of

fairness and impartiality as well as the nature of charges at issue and the level of

complexity of the case. Defendant avers the attorneys’ have a more intimate

knowledge of the case and fairness requires that counsel have the opportunity to

follow their questions submitted to the Court with adequate probing of each

potential, individual juror.


                                           1
       The Court recognizes that counsel of record has intimate knowledge of the

case; however, the Court denies Defendant’s motion and finds that notions of

fairness and impartiality do not require allowing counsel to participate in voir dire

beyond that already permitted.      A district court has broad discretion in conducting

voir dire.   Ristaino v. Ross, 424 U.S. 589, 594 (1976) (“Voir dire ‘is conducted under

the supervision of the court, and a great deal must, of necessity, be left to its sound

discretion.’" (quoting Connors v. United States, 158 U.S. 408, 413 (1895))).    Federal

Rule of Criminal Procedure 24(a)(1) specifies that “[t]he court may examine

prospective jurors or may permit the attorneys for the parties to do so.” Thus, the

decision of whether to allow counsel to conduct voir dire themselves is left to the

judge’s discretion, and the Fourth Circuit has previously held that district courts

are not required to allow defense counsel to conduct voir dire whenever it requests

to do so.    United States v. Bakker, 925 F.2d 728, 734 (4th Cir. 1991).

       In Bakker, the defendant also objected to (1) the court conducting voir dire

rather than defense counsel and (2) the court questioning jurors collectively rather

than individually.    Id. The Fourth Circuit found both of the defendant’s

contentions meritless.    Citing Federal Rule of Criminal Procedure 24(a), the

Fourth Circuit held that “[i]t is well settled that a trial judge may conduct voir dire

without allowing counsel to pose questions directly to the potential jurors.”    Id.

Similarly, the court also held that “[i]t is well established that a trial judge may

question prospective jurors collectively rather than individually." United States v.

Bailey, 112 F.3d 758, 770 (4th Cir. 1997) (quoting United States v. Bakker, 925 F.2d

                                            2
728, 734 (4th Cir. 1991)).

      Accordingly, the Court, in its discretion, DENIES Defendant’s Motion and

finds it unnecessary to allow the parties to conduct voir dire themselves.      However,

the attorneys will have significant participation in jury selection. They will have

the opportunity to submit proposed questions in advance of jury selection for the

Court to consider in conducting voir dire.       And during voir dire, the parties may

request the Court to consider asking additional questions that they deem necessary

and proper to assess juror impartiality.
                                   Signed: October 5, 2018




                                             3
